         Case 1:18-cv-00068-JCG Document 91                Filed 11/08/18    Page 1 of 5



                                         Slip Op. 18-154

                UNITED STATES COURT OF INTERNATIONAL TRADE


 U.S. AUTO PARTS NETWORK, INC.,

        Plaintiff,

 v.
                                                   Before: Jennifer Choe-Groves, Judge
 UNITED STATES, UNITED STATES
 DEPARTMENT OF HOMELAND                            Court No. 18-00068
 SECURITY, SECRETARY KIRSTJEN
 NIELSEN, and CHIEF FREDERICK J.
 EISLER, III,

        Defendants.


                                            OPINION

[Granting Defendants’ motion to dismiss and denying Plaintiff’s motion for default judgment.]

                                                                     Dated: November 8, 2018

Barry F. Irwin, Christopher D. Eggert, Iftekhar A. Zaim, and Reid P. Huefner, Irwin IP LLC, of
Chicago, IL, appeared for Plaintiff U.S. Auto Parts Network, Inc.

Beverly A. Farrell and Monica P. Triana, Trial Attorneys, and Amy M. Rubin, Assistant
Director, Commercial Litigation Branch, Civil Division, U.S. Department of Justice, of New
York, N.Y., appeared for Defendants United States, U.S. Department of Homeland Security,
Secretary Kirstjen Nielsen, and Chief Frederick J. Eisler, III. With them on the brief were
Joseph H. Hunt, Assistant Attorney General, and Jeanne E. Davidson, Director.


       Choe-Groves, Judge: Plaintiff U.S. Auto Parts Network, Inc. (“U.S. Auto”) imports

vehicle repair parts. U.S. Auto initiated this action to contest the imposition of an enhanced

single entry bond requirement assessed at three times the amount of the entire shipment value on

each container of merchandise imported by U.S. Auto (“SEB Requirement”) at the Port of

Norfolk, which U.S. Customs and Border Protection (“Customs”) mandated in response to
         Case 1:18-cv-00068-JCG Document 91               Filed 11/08/18     Page 2 of 5
Court No. 18-00068                                                                           Page 2


Plaintiff’s continued importation of goods alleged to infringe trademarks in violation of 15

U.S.C. § 1124 (2012) and 19 U.S.C. § 1526(e). The SEB Requirement, enforced against each of

U.S. Auto’s shipments, resulted in a single entry bond totaling approximately $9 million at the

time of imposition. This was in contrast to the previous continuous bond of $200,000 for all of

U.S. Auto’s annual shipments. The court has jurisdiction pursuant to 28 U.S.C. § 1581(i)(4).

                                  PROCEDURAL HISTORY

       The court presumes familiarity with the facts of this case. See U.S. Auto Parts Network,

Inc. v. United States, 42 CIT __, 307 F. Supp. 3d 1373 (2018) (“U.S. Auto I”) (granting in part

temporary restraining order); U.S. Auto Parts Network, Inc. v. United States, 42 CIT __, 319 F.

Supp. 3d 1303 (2018) (“U.S. Auto II”) (granting preliminary injunction). The court issued a

preliminary injunction on May 25, 2018, which enjoined Defendants’ enforcement of the SEB

Requirement, required Defendants to process all of Plaintiff’s backlogged shipping containers,

and required the release of Plaintiff’s imports not implicated in the underlying trademark

infringement allegations. See U.S. Auto II, 42 CIT at __, 319 F. Supp. 3d at 1311–12.

       The Parties notified the court on August 13, 2018 that the Port of Norfolk had released all

containers to U.S. Auto. See Pl.’s Status Report 4, Aug. 13, 2018, ECF No. 80; Defs.’ Status

Report 1, Aug. 13, 2018, ECF No. 78. U.S. Auto represented also that the company stopped

importing goods through the Port of Norfolk. See Pl.’s Status Report 4, Aug. 13, 2018, ECF No.

80. The court set an expedited briefing schedule on the merits of the case. See Notice from the

Court, Aug. 15, 2018, ECF No. 81.

       Before the court are cross-motions filed by the Parties. Plaintiff filed a Motion for

Default Judgment, contending that Defendants failed to respond to the complaint and that

Plaintiff is entitled to a default judgment pursuant to USCIT Rule 55(a). See Pl.’s Mot. Default
         Case 1:18-cv-00068-JCG Document 91                Filed 11/08/18     Page 3 of 5
Court No. 18-00068                                                                             Page 3


J. 4, Aug. 22, 2018, ECF No. 82. Defendants filed a Motion to Dismiss under USCIT Rule

12(b)(6), alleging, inter alia, that U.S. Auto’s claims are moot due to events occurring after U.S.

Auto filed its amended complaint. See Defs.’ Mot. Dismiss, Aug. 22, 2018, ECF No. 83; see

also Mem. L. Supp. Defs.’ Mot. Dismiss 6–7, Aug. 22, 2018, ECF No. 83 (“Defs.’ Mot.”). For

the following reasons, the court grants Defendants’ motion and dismisses this action. Plaintiff’s

motion is denied as moot.

                                            ANALYSIS

       The court addresses first Defendants’ Motion to Dismiss. Defendants contend that

Counts I and II of Plaintiff’s complaint, which allege harm under the Administrative Procedure

Act, should be dismissed as moot. See Defs.’ Mot. 6. Defendants argue that Counts III and IV

of Plaintiff’s complaint, which allege harm under the Eighth and Fifth Amendments respectively,

should be dismissed as legally insufficient. See id. at 6–7.

       An Article III court has authority only over actions in which there is a live case or

controversy. Liner v. Jafco, Inc., 375 U.S. 301, 306 (1964); 3V, Inc. v. United States, 23 CIT

1047, 1049, 83 F. Supp. 2d 1351, 1352–53 (1999). If a claim does not meet the criteria set forth

in Article III of the U.S. Constitution, then the court must dismiss the claim as non-justiciable.

       I.      Plaintiff’s Claims as to Past Shipments

       A claim is non-justiciable if it is moot, which occurs when the issues presented are no

longer live or the parties lack a legally cognizable interest in the outcome. Chafin v. Chafin, 568

U.S. 165, 172 (2013); Los Angeles County v. Davis, 440 U.S. 625, 631 (1979). A case becomes

moot when (1) it can be said with assurance that there is no reasonable expectation that the

alleged violation will recur, and (2) interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation. Davis, 440 U.S. at 631. A cause of action
         Case 1:18-cv-00068-JCG Document 91                 Filed 11/08/18      Page 4 of 5
Court No. 18-00068                                                                                Page 4


becomes moot, for instance, when the relief sought has been attained. See Int’l Custom Prods.,

Inc. v. United States, 29 CIT 1292, 1297 (2005).

       U.S. Auto’s complaint alleges four causes of action pursuant to the Administrative

Procedure Act, the Eighth Amendment’s Excessive Fines Clause, and the Fifth Amendment’s

Due Process Clause. See Am. Verified Compl. ¶ 22, Apr. 5, 2018, ECF No. 17. The complaint

requests both injunctive and monetary relief. See id. at ¶¶ A–H. Although U.S. Auto cites three

different legal bases to support its claims, U.S. Auto’s entire case stems from Customs’

imposition of the SEB Requirement with respect to numerous entries made at the Port of

Norfolk, which Customs has stopped enforcing since the initiation of this action. Customs has

released, furthermore, all backlogged containers to Plaintiff. U.S. Auto has received its

requested relief. Because there is no reasonable expectation that the alleged violation will recur,

and because the effects of the alleged violation no longer exist, Plaintiff’s case is moot.

       II.     Plaintiff’s Claims as to Future Shipments

       A claim is also non-justiciable if it is not ripe for judicial resolution, which requires the

court to evaluate two factors: (1) the fitness of the issues for judicial decision, and (2) the

hardship to the parties of withholding court consideration. Nat’l Park Hospitality Ass’n v. Dep’t

of Interior, 538 U.S. 803, 808 (2003) (citing Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967)).

Issues are fit for judicial review if the agency action was final and if the issues presented are

purely legal. Abbott Labs., 387 U.S. at 149; Sys. Application & Techs., Inc. v. United States,

691 F.3d 1374, 1384 (Fed. Cir. 2012). In contrast, a claim is not ripe for adjudication if it rests

upon “contingent future events that may not occur as anticipated, or indeed may not occur at all.”

Int’l Customs Prods., 29 CIT at 1298 (quoting Texas v. United States, 523 U.S. 296, 296 (1998)).
          Case 1:18-cv-00068-JCG Document 91                 Filed 11/08/18      Page 5 of 5
Court No. 18-00068                                                                              Page 5


         Plaintiff argues that it plans to import more shipments in the near future and that a risk

remains that Customs will impose a similar bond requirement. See U.S. Auto’s Opp’n Defs.’

Mot. Dismiss 9–10, Sept. 5, 2018, ECF No. 84. Plaintiff has not imported new entries, and

Customs has not imposed any new bond requirements. Because there is no final agency action

for the court to review, Plaintiff fails to meet the first factor of the ripeness doctrine. Plaintiff’s

speculative set of facts do not present a justiciable controversy for the court to decide. The court

concludes that Plaintiff’s claims with respect to future entries are not ripe for adjudication and

must be dismissed.

                                           CONCLUSION

         For the aforementioned reasons, the court concludes that Plaintiff’s causes of action with

respect to entries already made are moot because Plaintiff has obtained its requested relief.

Plaintiff’s causes of action with respect to future entries are too speculative and are not ripe for

review. Defendants’ Motion to Dismiss is granted. Because the court dismisses this case in its

entirety, Plaintiff’s Motion for Default Judgment is denied as moot.

         Judgment will be entered accordingly.




                                                                      /s/ Jennifer Choe-Groves
                                                                     Jennifer Choe-Groves, Judge
Dated:    November 8, 2018
         New York, New York
